Title: Thomas Jefferson to Thomas Ritchie, 7 December 1818
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Dear Sir
            Monticello Dec. 7. 18.
          
          It is long since I have ceased to read any newspaper but yours, and I shall continue to read no other. withdrawing therefore from all others I pray you to have me discontinued as a subscriber to the Compiler. should the legislature have the report of the University Commissioners printed in a pamphlet be so good as to send me half a dozen copies. mr Gibson as usual will pay you for these as well as my newspaper account. I salute you with friendship & respect
          
            Th: Jefferson
          
        